    Case 2:19-cv-02668-TLP-tmp Document 7 Filed 10/06/20 Page 1 of 6                  PageID 17




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


    LAQWUAN NORRIS,                               )
                                                  )
          Petitioner,                             )
                                                  )        No. 2:19-cv-02668-TLP-tmp
    v.                                            )
                                                  )
    UNITED STATES OF AMERICA,                     )
                                                  )
          Respondent.                             )


    ORDER DENYING MOTION UNDER 28 U.S.C. § 2255, DENYING A CERTIFICATE
    OF APPEALABILITY, CERTIFYING APPEAL NOT TAKEN IN GOOD FAITH, AND
         DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL


         Petitioner LaQwuan Norris1 moved pro se under 28 U.S.C. § 2255 to vacate, set aside, or

correct sentence by a person in federal custody (“§ 2255 Motion”). (ECF No. 1.) Respondent

responded in opposition to Petitioner’s § 2255 motion. (ECF No. 6.)

         For the reasons stated below, the § 2255 Motion is meritless and the Court DENIES the

motion.

                                        BACKGROUND

         A federal grand jury returned a nine-count superseding indictment, charging Petitioner on

the following four counts: (1) two counts of robbery affecting interstate commerce, in violation

of Title 18 U.S.C. § 1951 (“Hobs Act robbery”), and (2) two counts of using, carrying, and

brandishing a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §

924(c). (See United States v. LaQwuan, No. 2:17-cr-20356-TLP-2, ECF No. 16 at PageID 29–


1
 Petitioner is currently an inmate incarcerated at the Federal Correctional Institution Low in
Yazoo City, Mississippi. His Bureau of Prisons register number is 30576-076.
    Case 2:19-cv-02668-TLP-tmp Document 7 Filed 10/06/20 Page 2 of 6                    PageID 18




31.)

         Petitioner entered a plea agreement and pled guilty to two counts of Hobbs Act robbery

and one count of using, carrying, and brandishing a firearm during and in relation to a crime of

violence. (See ECF Nos. 60 & 61.) The United States agreed to dismiss the remaining firearms

count at sentencing. (ECF No. 61 at PageID 107.) In the Plea Agreement, Petitioner waived his

right to appeal and to challenge his conviction or sentence in a collateral attack under 28 U.S.C.

§ 2255, except for a challenge based on prosecutorial misconduct or ineffective assistance of

counsel. (Id. at PageID 107–108.)

         The Court then sentenced Petitioner to 180 months of incarceration (96 months each for

the two counts of Hobbs Act robbery, to run concurrently to each other, and 84 months on the

firearms count, to run consecutively to the 96 month sentence). (See ECF No. 79; ECF No. 80 at

PageID 255–56.) The Court also imposed three years of supervised release. (Id.) The Court

entered judgment, and Petitioner did not appeal. (ECF No. 80.)

I.       This § 2255 Motion

         Petitioner moved under § 2255 based on United States v. Davis, 139 S. Ct. 2319 (2019),

alleging that his § 924(c) conviction is invalid because it was based on the now unconstitutional

residual clause.2 (ECF No. 1 at PageID 2–3.) Respondent argues that Petitioner’s conviction for

Hobbs Act robbery, the predicate offense for his § 924(c) conviction, qualifies as a crime of

violence under the elements clause of 18 U.S.C. § 924(c)(3)(A) and does not fall under the

residual clause invalidated by Davis. (ECF No. 6 at PageID 13–14.) Also, Respondent claims

that Petitioner waived his right to collaterally attack his conviction and sentence in the plea




2
  Petitioner originally moved under § 2255 in the criminal case and the Clerk later opened this as
a new § 2255 civil action.
                                                  2
 Case 2:19-cv-02668-TLP-tmp Document 7 Filed 10/06/20 Page 3 of 6                       PageID 19




agreement, and that the waiver is enforceable. (Id. at PageID 14–15.)

                           ANALYSIS OF PETITIONER’S CLAIM

I.     Standard for § 2255 Petition

       Under 28 U.S.C. § 2255(a),

       [a] prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

“A prisoner seeking relief under 28 U.S.C. § 2255 must allege either: (1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law that was so fundamental as to render the entire proceeding invalid.” Short v. United

States, 471 F.3d 686, 691 (6th Cir. 2006) (citation and internal quotation marks omitted).

II.    Analysis

       Under 18 U.S.C. § 924(c)(1), “any person who, during and in relation to any crime of

violence . . . uses or carries a firearm, or who in furtherance of any such crime, possesses a

firearm,” shall, in addition to the punishment imposed for that crime of violence, receive a

consecutive sentence of not less than five years. 18 U.S.C. §§ 924(c)(1)(A), (D). Section

924(c)(3) defines “crime of violence” as any felony that:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another (the “use-of-force clause”), or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the offense
       (the “residual clause”).

18 U.S.C. § 924(c)(3)(A)-(B).




                                                 3
    Case 2:19-cv-02668-TLP-tmp Document 7 Filed 10/06/20 Page 4 of 6                    PageID 20




         The Supreme Court held that the residual clause at 18 U.S.C. § 924(c)(3)(B) is

unconstitutionally vague. Davis, 139 S. Ct. at 2336. The Court relied on its holding in Johnson

v. United States, 576 U.S. 591 (2015), which invalidated the residual clause in the Armed Career

Criminal Act, and Sessions v. Dimaya, 138 S. Ct. 1204 (2018), which invalidated the residual

clause in 18 U.S.C. § 16. Davis, 139 S. Ct. at 2336. Neither the Supreme Court nor the Sixth

Circuit has held that the substantive rule announced in Davis applies retroactively to cases on

collateral review. See id. at 2354 (Kavanaugh, J., dissenting); see United States v. Ballanger,

No. CV 3:08-CR-94-CRS, 2020 WL 1281241, at *2 (W.D. Ky. Mar. 17, 2020) (“[I]t remains to

be determined whether Davis' holding will apply retroactively on collateral review”).3 Assuming

retroactivity, the Court considers the merits of Petitioner’s claim under Davis. The Court first

considers if the predicate offense for Petitioner § 924(c) conviction—Hobbs Act robbery—is a

crime of violence. It is.

         Under 18 U.S.C. § 1951(b)(1), robbery is defined as “the unlawful taking or obtaining of

personal property from the person or in the presence of another, against his will, by means of

actual or threatened force, or violence, or fear of injury . . . .” As defined, Hobbs Act robbery

“clearly ‘has as an element the use, attempted use, or threatened use of physical force against the

person or property of another’ as necessary to constitute a crime of violence under §

924(c)(3)(A).” United States v. Gooch, 850 F.3d 285, 291–92 (6th Cir. 2017); see also United




3
  Other federal courts of appeal considering the matter have determined that Davis applies
retroactively to cases on collateral review. See, e.g., In re Mullins, 942 F.3d 975, 979 (10th Cir.
2019) (“Welch dictates that Davis—like Johnson—'announced a substantive rule that has
retroactive effect in cases on collateral review.’” (quoting Welch v. United States, 136 S. Ct.
1257, 1268 (2016)); In re Hammoud, 931 F.3d 1032, 1039 (11th Cir. 2019) (“Davis announced a
new substantive rule, and Welch tells us that a new rule such as the one announced in Davis
applies retroactively to criminal cases that became final before the new substantive rule as
announced.”); see United States v. Bowen, 936 F.3d 1091, 1097–98 (10th Cir. 2019).
                                                 4
    Case 2:19-cv-02668-TLP-tmp Document 7 Filed 10/06/20 Page 5 of 6                    PageID 21




States v. Holmes, 797 F. App'x 912, 917–918 (6th Cir. 2019) (reaffirming Gooch’s holding, that

Hobbs Act robbery qualifies as a crime of violence under the use-of-force clause, following the

Supreme Court’s decision in Davis). Because Hobbs Act robbery is a crime of violence under §

924(c)(3)(A), Petitioner is not entitled to habeas relief even though the Supreme Court

invalidated the residual clause (§ 924(c)(3)(B)) in Davis. See United States v. Henderson, 798 F.

App'x 468, 469 (11th Cir. 2020) (although Davis invalidated the residual clause in §

924(c)(3)(B), the predicate offense of Hobbs Act robbery qualifies as a crime of violence under

the use-of-force clause in § 924(c)(3)(A)). Thus, Petitioner’s claim based on Davis is without

merit.4

                                          CONCLUSION

          For the reasons stated above, the Court DENIES Petitioner’s § 2255 Motion. The Court

will enter judgment for the Respondent.

                                       APPELLATE ISSUES

          The Court DENIES a certificate of appealability because Petitioner has not made a

substantial showing of a “viable claim of the denial of a constitutional right,” or that the issues

presented are “adequate to deserve encouragement to proceed further.” See Slack v. McDaniel,

529 U.S. 473, 475 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)); see also

28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

          If Petitioner applies to proceed on appeal in forma pauperis, the Court CERTIFIES that

an appeal would not be taken in “good faith” under 28 U.S.C. § 1915(a)(3). Therefore, the Court

DENIES leave to appeal in forma pauperis. See Fed. R. App. P. 24(a); Kincade v. Sparkman,

117 F.3d 949, 952 (6th Cir. 1997).



4
    The Court need not address the waiver issue because the claim is clearly without merit.
                                                  5
Case 2:19-cv-02668-TLP-tmp Document 7 Filed 10/06/20 Page 6 of 6     PageID 22




     SO ORDERED, this 6th day of October, 2020.

                                       s/Thomas L. Parker
                                      THOMAS L. PARKER
                                      UNITED STATES DISTRICT JUDGE




                                        6
